Case 1:17-cv-02741-JLK-MEH Document 73 Filed 10/05/18 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

     Civil Action No.: 17-cv-02741-MSK

     MYRNA HARRIS,

     Individually and on behalf of all others
     similarly situated,

            Plaintiff,

     v.

     DAVITA HEALTHCARE PARTNERS, INC. and
     TOTAL RENAL CARE, INC.

            Defendants.


      PLAINTIFFS’ SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
      TO RESPOND TO DEFENDANTS DAVITA HEALTHCARE PARTNERS, INC.
      AND TOTAL RENAL CARE, INC.’S FIRST SET OF DISCOVERY REQUESTS


            Pursuant to D.C.COLO.LCivR 6.1(a), Plaintiff Myrna Harris and Opt-in Plaintiffs

     Allison, McNamara, and Thomson (“Plaintiffs”) hereby request an additional fourteen (14)

     days, up to and including October 22, 2018, for Plaintiffs to respond to Defendants DaVita

     Healthcare Partners, Inc. and Total Renal Care, Inc.’s (“Defendants”) first set of Production

     of Documents to Plaintiffs, First Set of Interrogatories to Plaintiffs, and First Set of

     Requests for Admissions, and as grounds for this Motion, state as follows:

            1. Pursuant to D.C.COLO.LCivR 7.1(a), the undersigned has conferred with

                Defendants’ counsel regarding this Motion. Defendants do not oppose the relief

                requested herein.

            2. On August 24, 2018, Defendants propounded their First Set of Interrogatories

                to Plaintiffs, First Set of Requests for Productions of Documents to Plaintiffs,


                                                  1
Case 1:17-cv-02741-JLK-MEH Document 73 Filed 10/05/18 USDC Colorado Page 2 of 4




               and First Set of Requests for Admissions to Plaintiffs (collectively, the

               “Discovery Requests”).

            3. Accordingly, Plaintiffs’ responses to this Discovery were due on September 24,

               2018, but these were extended by court order up to and including October 8,

               2018.

            4. Plaintiffs respectfully ask for a second two-week extension, up to and including

               October 22, 2018.

            5. Good cause exists for the relief requested herein. Plaintiffs have been diligently

               gathering the information requested, but due to the amount of detailed

               information requested and Plaintiffs’ ability to search for the requested

               documents, Plaintiffs require additional time to provide complete responses to

               Defendants’ Discovery requests.

            6. No party will be prejudiced by the requested extension.

            7. Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this motion will be

               contemporaneously served on Defendants.

            WHEREFORE, Plaintiffs respectfully request the Court grant this Motion, and

     extend the deadline by fourteen (14) days for Plaintiffs to respond to Defendants’

     Discovery Requests, up to and including October 22, 2018.

            Respectfully submitted this 5th day of October, 2018.

                                                  /s/ Colleen T. Calandra
                                                  Colleen T. Calandra

                                                  RAMOS LAW
                                                  3000 Youngfield Street
                                                  Wheat Ridge, CO 80215
                                                  Telephone: (303) 733-6353
                                                  Fax Number: (303) 865-5666



                                                 2
Case 1:17-cv-02741-JLK-MEH Document 73 Filed 10/05/18 USDC Colorado Page 3 of 4




                                                  Email: colleen@ramoslaw.com



                                                  WILCOX LAW FIRM, LLC

                                                  /s/ Ronald L. Wilcox
                                                  Ronald L. Wilcox
                                                  383 Corona Street, #401
                                                  Denver, CO 80218
                                                  Telephone: (303) 594-6720
                                                  Email: ron@wilcox.legal

                                                  ATTORNEYS FOR PLAINTIFFS

                                   CERTIFICATE OF SERVICE

           I hereby certify that on October 5, 2018, a true and correct copy of the forgoing
     document was served via electronic mail on the following counsel:

     Veronica von Grabow
     Melisa H. Panagakos
     JACKSON LEWIS P.C.
     950 17th Street, Suite 2600
     Denver, CO 80202
     Veronica.vonGrabow@jacksonlewis.com
     Melisa.Panagakos@jacksonlewis.com

     Stephanie Adler-Paindiris
     Amanda A. Simpson
     JACKSON LEWIS P.C.
     390 N. Orange Avenue, Suite 1285
     Orlando, FL 32801
     Stephanie.Adler-Paindiris@jacksonlewis.com
     Amanda.Simpson@jacksonlewis.com

     Dorothy D. McDermott
     JACKSON LEWIS, P.C.
     10 West Market Street, Suite 2400
     Indianapolis, IN 46204
     Dorothy.McDermott@jacksonlewis.com

     Eric R. Magnus
     JACKSON LEWIS P.C.
     1155 Peachtree Street N.E., Suite 1000
     Atlanta, GA 30309



                                                 3
Case 1:17-cv-02741-JLK-MEH Document 73 Filed 10/05/18 USDC Colorado Page 4 of 4




     MagnusE@jacksonlewis.com

     ATTORNEYS FOR DEFENDANTS                /s/ Colleen Calandra
                                             Colleen Calandra




                                       4
